Case 2:19-cv-01435-DOC-GJS Document 17 Filed 05/15/20 Page 1 of 1 Page ID #:1371


  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11     DONTAE SAMUEL BOND,                        Case No. 2:19-cv-01435-DOC (GJS)
 12                  Petitioner
                                                    ORDER ACCEPTING
 13             v.                                  FINDINGS AND
                                                    RECOMMENDATIONS OF
 14     THE PEOPLE OF THE STATE OF                  UNITED STATES
        CALIFORNIA,                                 MAGISTRATE JUDGE
 15
                     Respondent.
 16
 17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all
 18    documents filed and lodged in this action, and the Report and Recommendation of
 19    United States Magistrate Judge (“Report”). The time for filing Objections to the
 20    Report has passed, and no Objections have been filed.
 21          Having completed its review, the Court accepts the findings and
 22    recommendations set forth in the Report. Accordingly, IT IS ORDERED that: the
 23    Petition is DENIED; and Judgment shall be entered dismissing this action with
 24    prejudice.
 25           May 15, 2020
       DATE: ____________________            __________________________________
 26                                          DAVID O. CARTER
                                             UNITED STATES DISTRICT JUDGE
 27
 28
